Order entered January 22, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01426-CV

                                JMT PIONEER LLC, Appellant

                                                V.

               JONATHAN EARNHART DBA EARNHARTBUILT, Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. CV-18-0639

                                            ORDER
       Before the Court is the January 20, 2020 second request of Misty M. Skinner, Official

Court Reporter for the 15th Judicial District Court, to extend the time to file the reporter’s

record. We GRANT the request and extend the time to January 31, 2020. We caution Ms.

Skinner that further requests for extension of time will be disfavored.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE